Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Label 53 which is present in the specification is not present in any of the drawings. Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4, the claim recites the phrase “the parking request operation reception part to be performed” the parking request operation reception part interpreted under 112(f) is a button. Performing a button is a statement that is confusing. Suggest replacing performed with operated, used, or pressed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation in claim 1 is a control device configured to execute an automatic parking control for controlling a traveling state of the vehicle in order to park the vehicle into a parking area where the vehicle can be parked. Such a claim limitation in claim 4 is a parking request operation reception part to be performed by the driver when the driver requests the automatic parking control.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the control device, the specification states the control device is label 20, 30, 31, 40, 43, 44, 50, 53, 60, and 61. Label 20, 30, 40, 50 are ECUs which the specification states in Para [0021] “the ECU is an abbreviation of an “Electronic Control Unit”. The ECU is an electronic control circuit which includes, as a main component, a microcomputer having a CPU, a ROM, a RAM, an interface I/F, or the like. The CPU achieves various functions through executing instructions (routines) stored in the ROM. Some or all of those ECUs may be integrated into a single ECU.” Thus the broadest reasonable interpretation of the ECUs is at least one processor, memory, and interface.  For the purposes of further examination it will be interpreted that the control device is an ECU which as explained would be at least one processor, one memory, and one interface.
Regarding the parking request operation reception part, the specification states in para [0022] “the parking support device further comprises a parking request operation reception part (28) (which is not the brake pedal) to be performed by the driver when the driver requests the automatic parking” where in Fig 1 the label 28 reads parking support button. Thus, the structure of the parking request operation reception part is interpreted to be a button. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 20160272244 A1; hereinafter known as Imai) in view of Kim et al. (US 20180043905 A1, hereinafter known as Kim) and Pursifull et al. (US 20190217862 A1, hereinafter known as Pursifull).

Regarding Claim 1, Imai teaches
A parking support device comprising: 
a display device configured to display an image for a driver of a vehicle (para [0029] “The display device 106 includes a display of a navigation device, a meter panel, a warning lamp or the like. Apart from an operating screen for the control device 100a, a warning screen is also displayed upon this display device 106 for visually conveying to the driver the fact that the subject vehicle is in danger of colliding with an obstacle, or the like.”); and 
a control device configured to execute an automatic parking control for controlling a traveling state of the vehicle in order to park the vehicle into a parking area where the vehicle can be parked (para [0022] “The control device 100a that is shown by way of example in FIG. 1 includes a computer that controls the subject vehicle, and that, by executing a program stored upon a storage medium not shown in the figures, functions as a surrounding environment recognition unit 1, a parking path generation unit 2, a collision prediction unit 3, a vehicle movement direction determination unit 4, a vehicle control unit 5, and an alarm control unit 6.”, this control device has an interface that interfaces with other devices para [0023] “The control device 100a is connected to a steering device 102, a drive device 103, and a braking device 104 of the vehicle, and is also connected to a external environment recognition device 101, a sound generation device 105, a display device 106, and an automatic parking , 
wherein the control device is configured to: 
capture a parking area image showing a relative location relationship between the vehicle and the parking area, when the control device determines that a parking request operation for requesting the automatic parking control is performed (the start acquiring images step, fig. 9 s201, occurs after the automatic parking user input step, Fig. 9 s200. The acquiring of images shows the relationship between the vehicle and the parking area para [0067] “puts the image data captured in step S201 into the surrounding environment recognition unit 1, and attempts to detect a space in which parking is possible. Subsequently, each time image data is captured from the external environment recognition device 101, it is inputted into the surrounding environment recognition unit 1, and the shapes and positions of objects around the subject vehicle such as stationary three dimensional objects, objects that are moving, road surface paintings or markings or the like such as parking box lines, traffic signs and so on are detected”); 
(Path generation, Fig. 9 s206, only started after user uses parking start input,  Fig 9 S200, and stops the vehicle, Fig 9 S205), wherein the first condition is satisfied when the parking request operation is performed (Fig 9 S200) and a second condition is satisfied when the vehicle stops (Fig 9 S205); and 
finish the stop brake control and start the automatic parking control (Fig 10. S215, were automatic movement into the parking spot would imply releasing the brakes to allow the vehicle to move into the parking spot), when the control device determines that a parking consent operation representing that the driver consents to park the vehicle into the parking area has been performed after the parking start condition became satisfied (where driver parking consent input has to be performed, Fig 9. S208, before automatic operation).

Imai does not teach, display, on the display device, a parking area image showing a relative location relationship between the vehicle and the parking area, and start a stop brake control for applying, to the vehicle, brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move, when the control device determines that a parking start condition has become satisfied.. 

However, Kim teaches display, on the display device, a parking area image showing a relative location relationship between the vehicle and the parking area (para [140] “displaying a graphic image of an empty parking space on a vehicle surroundings image”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai to incorporate the teachings of Kim to use the display device to showing a relative location relationship between the vehicle and the parking area because showing the parking spaces relative to the vehicle in a display allows the user to select a space (Kim para [0140] “the display unit 180 may provide a graphic user interface for allowing the user to set the automatic parking function, such as a screen for setting a target parking space, by displaying a graphic image of an empty parking space on a vehicle surroundings image.”)

Imai in view of Kim does not teach start a stop brake control for applying, to the vehicle, brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move, when the control device determines that a parking start condition has become satisfied.

However Parsifull teaches start a stop brake control for applying, to the vehicle, brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move (fig 3 label 24 “engage brake hold” where in the art brake hold is a well-known technology that applies brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move), when the control device determines that a parking start condition has become satisfied, the parking start condition being a condition which is satisfied when both a first condition and a second condition are satisfied, wherein the first condition is satisfied when user input is performed (Fig. 3 label 20 where auto hold being active is selected by the user. Para [0009] “an active autohold mode toggled by the autohold selector”) and a second condition is satisfied when the vehicle stops (fig 3 label 23, which shows the velocity of the vehicle has to be zero);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai in view of Kim to incorporate the teachings of Pursifull to apply a stop brake control after bring the car to a stop and after user input because starting a stop brake control, e.g. a brake hold, when the user brings the vehicle to stop allows the user to release the brake pedal reducing fatigue (Pursifull para [0004], “When the vehicle brakes to a stop (with the feature active) and the driver releases the brake pedal, brake pressure is automatically held to keep the vehicle at a stop.…Driver fatigue is reduced since the need for continued pressure on the brake pedal during a long stop is eliminated.)

Regarding Claim 2, Imai in view of Kim and Pursifull teaches The parking support device according to claim 1. Kim further teaches wherein the control device is configured to: 
display, on the display device, with the parking area image, a consent operation reception image which the driver selects when the driver consents to park the vehicle into the parking area , when the control device determines that the parking request operation has been performed (para [0167-168] “Specifically, the parking assistance apparatus 100 may initiate an automatic parking mode when a vehicle arrives at a destination or in response to a user input. When the automatic parking mode is initiated, the sensor unit 155 of the parking assistance apparatus 100 senses vehicle surroundings and searches for an available parking space. In this case, the processor 170 may perform control such that the display unit 180 generates an around view image by converting an image generated by photographing the vehicle surroundings into a top view image and displays the generated around view image.”); and 
Determine that the parking consent operation is performed when the consent operation reception image has been selected (para [0158] “determines one of founded available parking spaces as a target parking space T through user settings or automatic settings. Next, the parking assistance apparatus 100 designs a parking path P for directing the vehicle from a current position of the vehicle to the target parking space T and automatically controls the drive unit 750 of the vehicle (see FIG. 27) such that the vehicle follows the parking path P, thus providing the automatic parking function for automatically parking the vehicle in the target parking space T.” after the user selects the target space the vehicle is controlled to the space which requires the intermediate step of the determine the parking consent operation is performed) after the first condition of the parking start condition was determined to be satisfied (para [0167-168] “Specifically, the parking assistance apparatus 100 may initiate an automatic parking mode when a vehicle arrives at a destination or in response to a user input.”).

Imai further teaches Determine that the parking consent operation is performed when the consent operation reception input has been selected after the parking start condition was determined to be satisfied (Path generation, Fig. 9 s206, only started after user uses parking start input,  Fig 9 S200, and stops the vehicle, Fig 9 S205).

Regarding Claim 3, Imai in view of Kim and Pursifull teaches The parking support device according to claim 1. Kim further teaches, wherein the control device is configured to determine that the parking consent operation has been performed when an operation amount of a brake pedal of the vehicle has changed from a value greater than a threshold operation amount to a value equal to or smaller than the threshold operation amount, the threshold operation amount being equal to an operation amount of the brake pedal corresponding to threshold brake force smaller than the stop brake force (para [0190] “the processor 170 may automatically control the steering of the vehicle such that the vehicle follows the parking path P when the vehicle moves as the brake operation input is reduced or released. That is, the processor 170 may resume the automatic parking function.” By reducing/ releasing the brake the parking is allowed, e.g. consent given, to continue. Where releasing the brake where the vehicle is able to move would be intrinsically a brake force greater then the stop brake force since the vehicle starts moving.).
Regarding Claim 4, Imai in view of Kim and Pursifull teaches The parking support device according to claim 1. Imai further teaches, further comprising a parking request operation reception part to be performed by the driver when the driver requests the automatic parking control (para [0023] “The control device 100a is connected to a steering device 102, a drive device 103, and a braking device 104 of the vehicle, and is also connected to a external environment recognition device 101, a sound generation device 105, a display device 106, and an automatic parking button 107 that are provided to the vehicle.”), wherein the control device is configured to: 
determine that the parking request operation has been performed when the parking request operation reception part has been performed before the parking start condition is satisfied (Fig. 9 label S200 where the parking button is actuated before the parking process steps can begin); and 
determine that the parking consent operation has been performed when the parking request operation reception part has been performed after the parking start condition was determined to be satisfied (Fig. 9 label S208 where the parking button is actuated again after the vehicle has stopped label S205 and after the parking start condition was satisfied label S200. After label S208 the vehicle continues on to automatically park indicating that the parking button actuation gave consent).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 20160272244 A1; hereinafter known as Imai) in view of Kim et al. (US 20180043905 A1, hereinafter known as Kim), Pursifull et al. (US 20190217862 A1, hereinafter known as Pursifull), Lavoie (US 9283960 B1, hereinafter known as Lavoie 2016), and Lavoie (US 20170072947 A1, hereinafter known as Lavoie 2017).

Regarding Claim 5, Imai in view of Kim and Pursifull teaches The parking support device according to claim 1. Pursifull further teaches start the stop brake control when the control device determines that a leaving start condition has been satisfied (fig 3 label 24 “engage brake hold” where in the art brake hold is a well-known technology that applies brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move), the leaving start condition being satisfied when both the second condition (fig 3 label 23, which shows the velocity of the vehicle has to be zero) and a third condition are satisfied, the third condition being a condition which is satisfied when driver input has been performed (Fig. 3 label 20 where auto hold 
Imai in view of Kim and Pursifull does not teach display, on the display device, a leaving direction image showing a leaving direction in which the vehicle leaves the parking area, when the control device determines that a leaving request operation to request an automatic leaving control for controlling the traveling state of the vehicle such that the vehicle leaves the parking area has been performed; the leaving request operation 

However, Lavoie 2016 teaches wherein the control device is configured to: 
determine a leaving direction in which the vehicle leaves the parking area (column 4 “When a path is clear and no objects are detected in the lane of traffic adjacent the parallel parking spot, the vehicle can begin to exit the parking space while as indicated by the arrow and shown in FIG. 3”), when the control device determines that a leaving request operation to request an automatic leaving control for controlling the traveling state of the vehicle such that the vehicle leaves the parking area has been performed (Column 4 “First, at 102, the processor receives a request by the operator of the vehicle to initiate a Park Out Assist (POA) session in which the vehicle can automatically assist the driver in exiting a parking space.”); 
start in a stopped state after the leaving start condition has been satisfied, the leaving start condition being satisfied when both the second condition (column 4“At 108, the processor 12 outputs a signal to instruct the driver to depress the brake pedal and engage the forward (“DRIVE” or “D”) gear, if not already done so.” Indicating the vehicle must be stopped before the automatic assist can proceed) and a third condition are satisfied, the third condition being a condition which is satisfied when the leaving request operation has been performed (First, at 102, the processor receives a request by the operator of the vehicle to initiate a Park Out Assist (POA) session in which the vehicle can automatically assist the driver in exiting a parking space.); and 
finish the stop brake control and start the automatic leaving control such that the vehicle leaves the parking area in the leaving direction, when the control device determines that a leaving consent operation representing that the driver consents that the vehicle leaves the parking area in the leaving direction has been performed after the leaving start condition had been satisfied (column 4 “It can be at this moment that the POA session can begin. As described throughout this disclosure, during the POA session the processor will receive signals from various sensors and/or cameras, and output signals to various controllers to control the movement of the vehicle to exit the parking spot. When the vehicle is ready to exit the parking spot based on the location of other vehicles and objects around, at 112 the processor outputs a signal to audibly/visually instruct the driver to use the accelerator pedal to move the vehicle forward. As will be described with respect to FIG. 5, the POA session can assist the operator by automatically controlling the vehicle to exit out of the parking space while placing speed limits on the vehicle.” Where the driver must press the accelerator pedal to give consent for the automatic control of the vehicle to begin).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai in view of Kim and Pursifull to incorporate the 

Imai in view of Kim, Pursifull, and Lavoie 2016 does not teach display, on the display device, a leaving direction image showing a leaving direction in which the vehicle leaves the parking area.

However, Lavoie 2017 teaches display, on the display device, a leaving direction image showing a leaving direction in which the vehicle leaves the parking area (para [0022] “The HMI 52 is shown in this example displaying an overhead, or birds-eye, view of the vehicle 10, and elements of a surrounding environment, including a curb 26, a front vehicle 14, and a displayed path of travel 12. As discussed above, the HMI 52 provides a moving image of the vehicle 10 in relation to the surrounding objects by showing the surrounding objects and the vehicle 10 path of travel 22. For example, the driver will see his or her vehicle 10, the curb 26, and the front vehicle 24, along with vehicle 10 path of travel 22 when he or she is performing the egress maneuver”)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai in view of Kim, Pursifull, and Lavoie 2016 to incorporate the teachings of Lavoie 2017 to display a leaving direction image in which the vehicle leaves the parking area because displaying the leaving direction image increases safety by notifying the driver 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kiyokawa (US 20160075326 A1) teaches a parking assist system configured to move forward stop and then move backward to park between two vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668